UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7295



WILBERT LOUIS DAVIS,

                                             Petitioner - Appellant,

          versus


LLOYD WATERS, Warden; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-2428-AW)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbert Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Wilbert Davis appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).             We

have reviewed the record and the district court’s opinion and find

no   reversible   error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal for the reasons stated by the

district court.     See Davis v. Waters, No. CA-02-2428-AW (D. Md.

filed Aug. 6, 2002; entered Aug. 7, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                  2